Case 1:20-cr-00479-GBD Document17 Filed*04/13/21, Page 1 of 1

i .
if
1a 8
a8
ia
i

i

  
  

Pokal eso.

UNITED STATES DISTRICT COURT a _
SOUTHERN DISTRICT OF NEW YORK PR 1 3 20d\
woe eee nee ee ee eee eee eee eee x Lea
UNITED STATES OF AMERICA,
-against- : ORDER

BISHME HOPKINS, 20 Crim. 479 (GBD)

Defendant. :
ne xX

GEORGE B. DANIELS, United States District Judge:
The pretrial conference is adjourned from April 22, 2021 to April 29, 2021 at 9:00 a.m.
Dated: New York, New York

April 13, 2021
SO ORDERED.

Qrana v& B Don,

EHORG B. DANIELS
nited States District Judge

 

 

 

 
